           Case MDL No. 2804 Document 7593 Filed 05/05/20 Page 1 of 1



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      City of Beckley, West Virginia v. Allergan PLC, et al.,        )
              N.D. West Virginia, C.A. No. 5:20-00073                )               MDL No. 2804


                ORDER VACATING CONDITIONAL TRANSFER ORDER


       A conditional transfer order was filed in this action (City of Beckley) on April 28, 2020. The
Panel has now been advised that City of Beckley has been remanded to the Circuit Court of Marshall
County, West Virginia, by the Honorable John Preston Bailey in an order filed on May 4, 2020.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-150” filed on April 28, 2020, is VACATED.


                                                      FOR THE PANEL



                                                      John W. Nichols
                                                      Clerk of the Panel
